DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehle CN101194117.

Ruehle discloses: 
Claim 1- a transmission case (12) that also serves as an oil tank; a plurality of hydraulic devices (58) arranged inside the transmission case; and a valve unit (40) configured to control a flow of oil to the hydraulic devices, wherein the transmission case includes a valve unit attachment portion (portion of 12, 46) to which the valve unit is to be attached from outside the transmission case, wherein the valve unit has a base plate (50) to be attached to the valve unit attachment portion, and a valve block (52) having a plurality of electromagnetic valves (60), and wherein the valve unit attachment portion is provided with a recessed portion (unnumbered see figure 4) that defines and forms a storage compartment for the valve block, including the plurality of electromagnetic valves, along with the base plate (see figure 4).
Claim 2-   wherein the valve unit attachment portion includes an oil return passage (70) configured to return excess oil from the valve block into the transmission case at a position higher, with respect to a vertical direction of the vehicle body, than the valve block in the recessed portion.
Claim 3 (as best understood)- wherein a plurality of the oil return passages (70, 72, 55) are formed in two sections vertically in the valve unit attachment portion.
Claim 9- a work vehicle (the transmission is used in a vehicle capable of doing work).
Claim 10- wherein the recessed portion is recessed toward inside the transmission case (see figure 1).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruehle CN 101194117 A in view of Enomoto CN 100520121 C.
Ruehle discloses all of the claimed subject matter as described above. Ruehle does not disclose an oil filter in the oil return passage.
	Enomoto teaches oil filter (11) for the purpose of filtering oil thus increasing transmission lifetime.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ruehle and provide an oil filter in the return passage, as taught by Enomoto, for the purpose of filtering oil thus increasing transmission lifetime.
Allowable Subject Matter

Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydraulic valves being “within a recessed portion of the transmission”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that the valves (60) are shown in figure 4 being located within “a storage compartment” as claimed in claim 1.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658